             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )
v.                                       )            Case No. CR-13-165-D
                                         )            (Case No. CIV-18-897-D)
TROY DEWAYNE HOWARD,                     )
                                         )
                    Defendant.           )

                                        ORDER

      Before the Court are Defendant Troy Dewayne Howard’s pro se Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody

[Doc. No. 15] and Motion to Amend 28 U.S.C. § 2255 Motion [Doc. No. 16]. In response,

the United States asserts that Defendant’s motions are time-barred under 28 U.S.C. §

2255(f). [Doc. No. 18]. Defendant has responded in opposition to the United States’

request that Defendant’s motions be dismissed as untimely. [Doc. No. 19]. Upon

examination of the parties’ submissions and the case record, the Court finds that

Defendant’s § 2255 motion and amended motion should be dismissed.

                 FACTUAL AND PROCEDURAL BACKGROUND

      On August 12, 2013, Defendant pled guilty to a one-count Information charging

him with transportation of child pornography, in violation of 18 U.S.C. § 2252A(a)(1). On

January 30, 2014, Defendant was sentenced to the custody of the Bureau of Prisons for a

term of imprisonment of 235 months. Defendant did not file a direct appeal. Defendant

filed his § 2255 motion on September 11, 2018.
                                        DISCUSSION

         Section 2255 imposes a one-year statute of limitations for federal prisoners to bring

their motion. 28 U.S.C. § 2255(f). The limitation period runs from the latest of four

specified dates. Id. In most cases, the operative date for measuring the limitation period is

“the date on which the judgment of conviction becomes final.” 28 U.S.C. § 2255(f)(1).

The Court imposed judgment on January 30, 2014, and the written judgment was filed on

the docket on January 31, 2014. Because no appeal was taken, the judgment became final

14 days later on February 14, 2014, when the time to appeal expired.1 See FED. R. APP. P.

4(b); see also United States v. Prows, 448 F.3d 1223, 1227-1228 (10th Cir. 2006) (“If the

defendant does not file an appeal, the criminal conviction becomes final upon the

expiration of the time in which to take a direct criminal appeal.”). The one-year period for

filing a motion under § 2255 began to run on February 15, 2014, and expired on February

16, 2015. See United States v. Penn, 153 Fed. Appx. 548, 550 (10th Cir. Nov. 10, 2005)

(unpublished)2 (concluding that the day of the act from which the designated period of time

begins to run shall not be included and that the last day of the limitations period cannot be

a Saturday, a Sunday, or a legal holiday). To excuse his late filing, Defendant invokes the

doctrine of equitable tolling.

         “Under the doctrine of equitable tolling, [the Tenth Circuit] will occasionally toll

the time bar facing a habeas petitioner, though ‘only in rare and exceptional


1
 “A judgment or order is entered for purposes of this Rule 4(b) when it is entered on the
criminal docket.” FED. R. APP. P. 4(b)(6).
2
    Unpublished opinion cited pursuant to FED. R. APP. P. 32.1(a) and 10TH CIR. R. 32.1.
                                               2
circumstances.’” United States v. Alvarado-Carrillo, 43 Fed. Appx. 190, 192 (10th Cir.

May 17, 2002) (unpublished)3 (quoting Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir.

2000) (internal quotation marks omitted)). A prerequisite to any application of equitable

tolling, however, is a finding that “[the] petitioner [has] diligently pursue[d] his federal

habeas claims.” Gibson, 232 F.3d at 808; see also Marsh v. Soares, 223 F.3d 1217, 1220

(10th Cir. 2000) (“[T]his equitable remedy is only available when an inmate diligently

pursues his claims and demonstrates that the failure to timely file was caused by

extraordinary circumstances beyond his control.”).

         Defendant asserts that he “has been in and out of mental hospitals since the age of

[seven] … has mild mental retardation … and suffers from Schizoaffective disorder, Bi-

polar disorder and borderline intellectual functioning.” [Doc. No. 15 at 13]. He contends

that he was unable to pursue his federal habeas claims because of his mental illness and

mental retardation; thus, he asks that the Court apply the equitable tolling doctrine.

“Allegations of mental incompetence alone, however, are generally insufficient to warrant

equitable tolling.” Wiegand v. Zavares, 320 Fed. Appx. 837, 839 (10th Cir. April 7, 2009)

(unpublished).4     Equitable tolling based on mental incapacity “is warranted only in

‘exceptional circumstances’ that may include an adjudication of incompetence,

institutionalization for mental incapacity, or evidence that the individual is not ‘capable of

pursuing his own claim’ because of mental incapacity.” Id. (quoting Biester v. Midwest



3
    Unpublished opinion cited pursuant to FED. R. APP. P. 32.1(a) and 10TH CIR. R. 32.1.
4
    Unpublished opinion cited pursuant to FED. R. APP. P. 32.1(a) and 10TH CIR. R. 32.1.

                                              3
Health Services, Inc., 77 F.3d 1264, 1268 (10th Cir. 1996)). Defendant “bears a strong

burden to show specific facts to support his claim of extraordinary circumstances and due

diligence.” Yang v. Archuleta, 525 F.3d 925, 928 (10th Cir. 2008).

      To support his claim, Defendant attaches a psychological report prepared by Curtis

T. Grundy, Ph.D., a licensed psychologist, who evaluated Defendant on November 5, 2013,

after Defendant’s plea but before his sentencing. [Doc. No. 15-1]. Defendant also attaches

a letter that an inmate wrote on Defendant’s behalf to the Wrongful Conviction Center on

June 11, 2018. [Doc. No. 15-2].

      There is no evidence of record that Defendant has ever been adjudicated

incompetent. He did undergo inpatient hospitalizations and residential treatment due to

emotional and behavioral problems as a child and an adolescent. Further, during his

incarceration in the Oklahoma Department of Corrections he was transferred to the Joseph

Harp Mental Health Unit before his discharge in 2008. However, Defendant’s last

documented mental health treatment was in 2009. Although Dr. Grundy diagnosed him

with Schizoaffective Disorder, Bipolar Type, and Borderline Intellectual Functioning in

2013, Dr. Grundy never expressed concerns about Defendant’s competency or his ability

to participate in legal proceedings. Defendant contends in his letter to the Wrongful

Conviction Center that he did not understand his actions; however, Dr. Grundy opined that

it was “evident” that Defendant “retained cognizance of the nature and wrongfulness of his

behavior.” [Doc. No. 15-1 at 10].

      Defendant has not shown that he diligently pursued his federal habeas claims or that

there was an impediment to a timely filing. Defendant was able to file his § 2255 motion

                                            4
on September 11, 2018, but he does not explain why he could not have filed it within the

one-year limitations period. The materials he does provide do not show that his mental

health significantly impaired his ability during the one-year limitations period to file his §

2255 motion. See, e.g., United States v. Espinoza, 536 Fed. Appx. 833, 834 (10th Cir. Nov.

1, 2013) (unpublished)5 (denying the defendant’s request for a certificate of appealability

where district court rejected the defendant’s claim of equitable tolling because the

defendant failed to show that he was diligent in pursuing his post-conviction remedies and

failed to demonstrate that his mental illness significantly impaired his ability to file a timely

§ 2255 motion); United States v. Sayetsitty, 2006 WL 1722300, at *4 (D. Ariz. June 19,

2006) (rejecting movant’s argument for equitable tolling based on physical illness and

mental incompetency where the movant failed to present any evidence that the alleged

infirmity and incompetence prevented him from filing a timely § 2255 motion).

         Rather, Defendant’s filings demonstrate his “competence to understand the

proceedings, and to marshal arguments and authorities in support of his cause.” Sayetsitty,

2006 WL 1722300, at *4 (internal quotation marks and citation omitted). Defendant has

not presented any evidence, such as medical records or affidavits signed by physicians who

have examined or treated him in prison, to support a finding that a mental illness prevented

him from filing a § 2255 motion on time. See Shafer v. Knowles, 2003 WL 22127878, at

*2-3 (N.D. Cal. Aug. 14, 2003) (holding that the petitioner had not shown that his mental

illness rendered him unable to pursue his legal rights during the relevant time period).


5
    Unpublished opinion cited pursuant to FED. R. APP. P. 32.1(a) and 10TH CIR. R. 32.1.

                                               5
Defendant has not demonstrated the extraordinary circumstances required to justify

equitable tolling of the limitations period for seeking relief pursuant to § 2255.

                                      CONCLUSION

       For these reasons, the Court finds that Defendant cannot overcome the one-year

time limit of § 2255(f), and his § 2255 motion and amended motion are time barred. The

Court finds that an evidentiary hearing is unnecessary.6

       Pursuant to Rule 11(a) of the Rules Governing Section 2255 Proceedings, the Court

must issue or deny a certificate of appealability (“COA”) when it enters a final order

adverse to a movant. A COA may issue only upon a substantial showing of the denial of

a constitutional right. See 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court’s resolution of his

constitutional claims or that jurists could conclude the issues presented are adequate to

deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327

(2003); see Slack v. McDaniel, 529 U.S. 473, 484 (2000). “When the district court denies

a habeas petition on procedural grounds without reaching the prisoner’s underlying

constitutional claim, a COA should issue when the prisoner shows, at least, that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Slack, 529 U.S. at 484. Upon consideration,



6
 Because the existing record conclusively shows Defendant is not entitled to relief, no
evidentiary hearing is needed. See United States v. Lopez, 100 F.3d 113, 121 (10th Cir.
1996); see 28 U.S.C. § 2255(b).
                                              6
the Court finds the requisite standard is not met in this case. Therefore, a COA is DENIED.

The denial shall be included in the judgment.

      IT IS THEREFORE ORDERED that Defendant’s Motion under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody [Doc. No. 15]

and Motion to Amend 28 U.S.C. § 2255 Motion [Doc. No. 16] are DENIED.

      IT IS SO ORDERED this 18th day of November 2019.




                                            7
